         Case 1:20-cv-09702-AJN Document 27 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/2/21

 Alberto Bautista Gonzalez, individually and on
 behalf of others similarly situated,

                        Plaintiff,                                20-cv-9702 (AJN)

                –v–                                                    ORDER

 Antillana 167 Fruits & Vegetables, Inc., et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

      In light of the mediation conference scheduled in this case for August 18, 2021, the post-

discovery conference is hereby ADJOURNED to September 3, 2021, at 3:00 p.m.

      SO ORDERED.


Dated: August 2, 2021
       New York, New York
                                                    __________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
